Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 1 of 11 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 121708

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



 Rachael Bell, individually and on behalf of all
 others similarly situated,                             Case No:

                       Plaintiff,                       CLASS ACTION COMPLAINT

                          v.
                                                        JURY TRIAL DEMANDED
 Mediation Recovery Center, Inc.,

                       Defendant.


       Rachael Bell, individually and on behalf of all others similarly situated ( “Plaintiff”), by
and through the undersigned counsel, complains, states and alleges against Mediation Recovery
Center, Inc. (“Defendant”), as follows:


                                       INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).



                                JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction exists over the any state law claims
pursuant to 28 U.S.C. §1367.



                                                   1
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 2 of 11 PageID #: 2




       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.      At all relevant times, Defendant conducted business within the State of New York.


                                             PARTIES
       5.      Plaintiff Rachael Bell is an individual who is a citizen of the State of New York
residing in Kings County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant Mediation Recovery Center, Inc., is an
Illinois Corporation with a principal place of business in Dekalb County, Illinois.


                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       9.      Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       10.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       11.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
       12.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).


                                                  2
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 3 of 11 PageID #: 3




          13.   Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
          14.   If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
          15.   The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.


                                  FACTUAL ALLEGATIONS
          16.   Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          17.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          18.   The principal purpose of Defendant's business is the collection of such debts.
          19.   Defendant uses the mails in its debt collection business.
          20.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
          21.   Defendant alleges Plaintiff owes a debt (the “alleged Debt”).
          22.   The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          23.   The alleged Debt does not arise from any business enterprise of Plaintiff.
          24.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).




                                                  3
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 4 of 11 PageID #: 4




        25.        At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        26.        At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        27.        In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by calls to
Plaintiff's telephone.
        28.        In its efforts to collect the alleged Debt, Defendant contacted Plaintiff in writing
including by the letter dated March 4, 2020. (the “Letter”) (A true and accurate copy of the Letter
is annexed hereto as Exhibit 1).
        29.        The Letter conveyed information regarding the alleged Debt.
        30.        The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        31.        The Letter was received and read by Plaintiff.
        32.        15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        33.        Plaintiff's injury is “particularized” and “actual” in that the letter that caused the
injury was addressed and sent to Plaintiff specifically.
        34.        Plaintiff's injury is directly traceable to Defendant's conduct, because Defendant
sent the Letter.
        35.        A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.
        36.        The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
        37.        Plaintiff has been misled by Defendant's actions.
        38.        Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Debt.
        39.        Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
ultimately cause her unwarranted economic harm.
        40.        As a result of Defendant's conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.




                                                     4
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 5 of 11 PageID #: 5




         41.     As a result of Defendant's conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the Debt.
         42.     Upon information and belief, Plaintiff can prove that all actions taken by Defendant
as described in this Complaint were taken willfully, with either the desire to harm Plaintiff with
knowledge that its actions would very likely harm Plaintiff, and/or with knowledge that its actions
were taken in violation of the law.


                                           FIRST COUNT
         43.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         44.     To comply with the FDCPA, the statement of an amount due, without notice that
the amount is already increasing due to accruing interest or other charges, can mislead the least
sophisticated consumer into believing that payment of the amount stated will pay the account in
full and therefore the FDCPA requires debt collectors, when they notify consumers of their account
balance, to disclose that the balance may increase due to interest and fees. Avila v. Riexinger &
Associates, LLC, 817 F.3d 72, 76 (2d Cir. 2016)
         45.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
         46.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
         47.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         48.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         49.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         50.     A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.




                                                   5
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 6 of 11 PageID #: 6




         51.     A statement of an amount due, without notice that the amount may increase, can
mislead the least sophisticated consumer into believing that payment of the amount stated will
clear her account.
         52.     For this reason, 15 U.S.C. § 1692e requires debt collectors, when they notify
consumers of their account balance, to disclose that the balance may increase or to state that
payment of a sum certain by a specified date will fully satisfy the debt.
         53.     The failure to provide the aforementioned disclosures makes a collection letter
deceptive under 15 U.S.C. § 1692e.
         54.     The Letter includes a line item for “interest accrued” in the amount of $143.67.
         55.     The Letter fails to advise Plaintiff that the amount of the alleged Debt would
increase of the alleged Debt was not paid.
         56.     The Letter fails to advise Plaintiff that payment of a sum certain by a specified date
will fully satisfy the debt.
         57.     For the foregoing reasons, Defendant also violated 15 U.S.C. §§ 1692g(a)(1),
1692e, 1692e(2)(A) and 1692e(10) and is liable to Plaintiff therefor.


                                         SECOND COUNT
         58.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         59.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         60.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         61.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         62.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         63.     A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.




                                                   6
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 7 of 11 PageID #: 7




          64.   For purposes of 15 U.S.C. § 1692e, the failure to clearly and accurately identify the
owner of a debt is unfair and deceptive to the least sophisticated consumer.
          65.   The owner of a debt must be clearly, accurately, accurately and without ambiguity
conveyed from the perspective of the least sophisticated consumer.
          66.   The identity of the owner of a debt is a material piece of information to a consumer.
          67.   Knowing the identity of the owner of a debt affects how a consumer responds to a
debt collector's attempts to collect the debt.
          68.   The Letter identifies “Credit One Bank, N.A.” as the “original creditor.”
          69.   The Letter does not identify the name of the current creditor.
          70.   The Letter fails to state the name of the entity which Defendant represents.
          71.   The Letter instructs Plaintiff to make any remittances payable to the order of
Defendant.
          72.   Defendant failed to explicitly state the owner of the alleged Debt.
          73.   Defendant failed to clearly state the owner of the alleged Debt.
          74.   The least sophisticated consumer would likely be confused as to the owner of the
alleged Debt.
          75.   The least sophisticated consumer would likely be uncertain as to owner of the
alleged Debt.
          76.   Because the Letter can reasonably be read by the least sophisticated consumer to
have two or more meanings concerning the owner of the alleged Debt, one of which is inaccurate
as described, it is deceptive within the meaning of 15 U.S.C. § 1692e.
          77.   Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer concerning the owner of the alleged Debt as described, it is deceptive
within the meaning of 15 U.S.C. § 1692e.
          78.   The least sophisticated consumer would likely be deceived by the Letter.
          79.   The least sophisticated consumer would likely be deceived in a material way by the
Letter.
          80.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(a)(2), 1692e and
1692e(10) and is liable to Plaintiff therefor.




                                                  7
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 8 of 11 PageID #: 8




                                         THIRD COUNT
         81.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         82.   15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
         83.   The July Letter contains a notice of a special offer stating: “This Letter is to inform
you of a special offer on the collection account listed above”.
         84.   The Letter purports to extend various settlement offers.
         85.   While a settlement offer in and of itself is not improper, such offer runs afoul of the
FDCPA if it impresses upon the least sophisticated consumer that if he or she does not accept the
settlement offer by the stated deadline, he or she will have no further opportunity to settle the
alleged Debt for less than the full amount.
         86.   These concerns can be adequately addressed by the debt collector including with
the offer the following language: “We are not obligated to renew this offer.” Evory v. RJM
Acquisitions Funding L.L.C., 505 F.3d 769, 776 (7th Cir. 2007).
         87.   The impetus behind the holding in Evory was the observation that debt collectors
will often use language such as “TIME’S A WASTIN!” or “payment must be received by” a date
certain to take advantage of the settlement offer.
         88.   The Court found this to be a false and/or deceptive practice, insofar as it was solely
a mechanism designed to create a false sense of urgency for a consumer to make a payment when,
in reality, debt collectors will often renew (or make better) settlement offers thereafter.
         89.   To strike a balance between discouraging debt collectors from making settlement
offers in collection letters, while still protecting consumers from having debt collectors using such
offers to create a false sense of urgency, the Court adopted the “safe harbor” language quoted
above.
         90.   By requiring the inclusion of language indicating that the debt collector is “not
obligated to renew” an offer, the consumer will be empowered with the knowledge that an offer
may be renewed, but it is not guaranteed.
         91.   15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendants. As set
forth herein, Defendants deprived Plaintiff of this right.




                                                  8
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 9 of 11 PageID #: 9




         92.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         93.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         94.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         95.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         96.     A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.
         97.     The phrase “we are not obligated to renew this offer” adequately conveys to the
least sophisticated consumer that there is a renewal possibility, but also that it is not assured.
         98.     The Letter does not state “we are not obligated to renew this offer,” nor does it
include any kind of substantially similar language.
         99.     The least sophisticated consumer would likely be misled by the settlement offer, by
reasonably believing it was his last opportunity to settle the alleged Debt for less than the amount
owed, insofar as the July letter preceding it included the Evory safe harbor language.
         100.    The least sophisticated consumer would likely be misled in a material way by the
settlement offer, by reasonably believing it was his last opportunity to settle the alleged Debt for
less than the amount owed.
         101.    Plaintiff was confused by the settlement offer.
         102.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e and 1692e(10)
and are liable to Plaintiff therefor.


                                        CLASS ALLEGATIONS

         103.    Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New York.
         104.    Plaintiff seeks to certify the following class:
         105.    All consumers to whom Defendant sent a collection letter substantially and


                                                    9
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 10 of 11 PageID #: 10




materially similar to the Letter sent to Plaintiff, which Letter was sent on or after a date one year
prior to the filing of this action to the present.
        106.    This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
        107.    The Class consists of more than thirty-five persons.
        108.    Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action
is superior to other available methods for the fair and efficient adjudication of this controversy.
        109.    The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        110.    Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                           JURY DEMAND
        111.    Plaintiff hereby demands a trial of this action by jury.



                                       PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

                a.      Certifying this action as a class action; and
                b.      Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                Class Counsel;


                                                     10
Case 1:21-cv-01193-EK-CLP Document 1 Filed 03/05/21 Page 11 of 11 PageID #: 11




            c.     Finding Defendant's actions violate the FDCPA; and
            d.     Awarding Plaintiff statutory damages in the amount of $1,000.00 as
            provided under 15 U.S.C. § 1692k(a)(2)(A); and
            e.     Awarding Plaintiff actual damages in an amount to be determined at trial as
            provided under 15 U.S.C §1692k(a)(1) and NYGBL §349; and
            f.     Awarding Plaintiff's the costs of this action and reasonable attorneys' fees
            as provided under 15 U.S.C. § 1692k(a)(3); and
            g.     Awarding Plaintiff such other and further relief that the Court determines is
            just and proper.

DATED: March 5, 2021


                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 121708




                                            11
